             Case 5:19-cv-00147 Document 1 Filed 02/15/19 Page 1 of 7



                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

KERRI SANDEFUR,                               §
                                              §
       PLAINTIFF                              §
                                              §
v.                                            §              Civil Action No. 5:19-cv-147
                                              §
PHILLIP GALYEN, P.C.                          §
D/B/A BAILEY & GALYEN,                        §
AND PHILLIP GALYEN,                           §
INDIVIDUALLY,                                 §
                                              §
       DEFENDANTS.                            §

                          PLAINTIFF’S ORIGINAL COMPLAINT

TO THE HONORABLE UNITED STATES DISTRICT COURT:

       COMES NOW Plaintiff Kerri Sandefur (“Plaintiff” or “Sandefur”) and brings this Fair

Labor Standards Act (“FLSA”) suit against Phillip Galyen, P.C. D/B/A Bailey & Galyen and

Phillip Galyen, Individually (“Defendants”) under the Fair Labor Standards Act, 29 U.S.C. §

201, et seq., as amended. For cause of action, she respectfully shows as follows:

                            I.      PRELIMINARY STATEMENT

1.1    Plaintiff was formerly employed by Defendants as a non-exempt accounts payable clerk.

1.2     Plaintiff brings this suit to recover unpaid overtime compensation, liquidated damages,

attorney’s fees, litigation costs, costs of court, and pre-judgment and post-judgment interest

under the provisions of the Fair Labor Standards Act of 1938, as amended, 29 U.S.C. § 201 et

seq. (“FLSA”).

1.3    During the three years prior to the filing of this Complaint, Defendants willfully

committed violations of the FLSA by failing to pay Plaintiff for overtime hours worked in excess

of forty hours per week at a rate of one and one-half times her regular rate of pay.
              Case 5:19-cv-00147 Document 1 Filed 02/15/19 Page 2 of 7



                              II.     JURISDICTION AND VENUE

2.1     The Court has subject matter jurisdiction under 28 U.S.C. § 1331 because this civil action

arises under the Constitution, laws, or treaties of the United States; specifically, the Fair Labor

Standards Act of 1938, as amended, 29 U.S.C. § 201 et seq. (“FLSA”). Jurisdiction is further

conferred on this Court by 29 U.S.C. § 216(b) and by the provisions of 28 U.S.C. § 1337.

2.2     The Court has personal jurisdiction over Defendants as Defendants conduct business in

Texas and have entered into relationships with Plaintiff in Texas, and committed actions in

Texas that give rise to this cause of action.

2.3     Venue is proper in the Western District of Texas, San Antonio Division, pursuant to 28

U.S.C. § 1391(b), because Defendant Phillip Galyen, P.C. D/B/A Bailey & Galyen is located in

and does business in San Antonio. Inasmuch as Defendant Phillip Galyen, P.C. D/B/A Bailey &

Galyen is subject to this Court’s personal jurisdiction for purposes of this civil action, Defendant

Phillip Galyen, P.C. D/B/A Bailey & Galyen resides in this district and division. Venue in this

Court is therefore proper under 28 U.S.C. § 1391(b).

                                    III.    FLSA COVERAGE

3.1.    For purposes of this action, the “relevant period” is defined as such period commencing

on the date that is three years prior to the filing of this action, and continuing thereafter.

3.2     At all relevant times, Defendants had gross operating revenue in excess of $500,000.00.

3.3     At all relevant times, Defendants have been, and continue to be, an “employer” engaged

in interstate commerce and/or the production of goods for commerce, within the meaning of the

FLSA, 29 U.S.C. § 203.

3.4     At all relevant times, Defendants have employed, and continue to employ, employees,

including Plaintiff, within the meaning of the FLSA, 29 U.S.C. § 203.




                                                   2
              Case 5:19-cv-00147 Document 1 Filed 02/15/19 Page 3 of 7



3.5    At all relevant times, Defendants have been an “enterprise” engaged in commerce as

defined in 29 U.S.C. § 203.

3.6    At all relevant times, Plaintiff was individually engaged in interstate commerce while

performing her job duties for Defendants.

3.7    At all relevant times, Defendants have been subject to the requirements of the Fair Labor

Standards Act (“FLSA”), 29 U.S.C. § 201 et seq.

                                 IV.   FACTUAL ALLEGATIONS

4.1    Defendants operate a full-service law firm in a number of different cities throughout

Texas, including San Antonio, Texas.

4.2    Defendant Phillip Galyen is the President and CEO of Phillip Galyen, P.C. D/B/A Bailey

& Galyen.

4.3    In addition to being President and CEO of Phillip Galyen, P.C. D/B/A Bailey & Galyen,

Phillip Galyen also independently exercised control over the terms and conditions of Plaintiff’s

employment.

4.4    Phillip Galyen, acting directly in the interest of Phillip Galyen, P.C., determined the

wages to be paid to Plaintiff.

4.5    Phillip Galyen, acting directly in the interest of Phillip Galyen, P.C., determined the work

to be performed by Plaintiff.

4.6    Phillip Galyen, acting directly in the interest of Phillip Galyen, P.C., determined the

hours to be worked by Plaintiff.

4.7    Phillip Galyen, acting directly in the interest of Phillip Galyen, P.C., determined the

conditions of employment for Plaintiff.




                                                3
              Case 5:19-cv-00147 Document 1 Filed 02/15/19 Page 4 of 7



4.8     Phillip Galyen, acting directly in the interest of Phillip Galyen, P.C., maintained

employment records on Plaintiff.

4.9     Phillip Galyen, acting directly in the interest of Phillip Galyen, P.C., maintained the

power to hire, fire, and discipline Plaintiff.

4.10    Plaintiff was employed by Defendants during the three-year period preceding the filing of

this Complaint.

4.11    As a part of their operations, Defendants employed Plaintiff as an accounts payable clerk.

4.12    Plaintiff was non-exempt employee under the FLSA.

4.13    Plaintiff consistently worked in excess of forty hours per week.

4.14    Although Plaintiff worked more than forty hours per week, she was not compensated for

overtime hours at one and one-half times her appropriate regular rate.

4.15    As a non-exempt employee, Plaintiff was entitled to an overtime premium for all hours

worked in excess of forty in a workweek.

4.16    Accordingly, Defendants’ practice of failing to pay overtime compensation is a clear

violation of the FLSA.

4.17    At all times relevant to this action, Plaintiff’s primary job duty was not the performance

of work directly related to Defendants’ management or general business operations, or those of

its customers.

4.18    At all times relevant to this action, Plaintiff’s primary job duty did not include the

exercise of discretion and independent judgment with respect to matters of significance.

4.19    Plaintiff did not direct the work of two or more employees at any time during her

employment with Defendants.




                                                 4
              Case 5:19-cv-00147 Document 1 Filed 02/15/19 Page 5 of 7



4.20    Plaintiff did not have the authority to hire or fire other employees at any time during her

employment with Defendants.

4.21    Plaintiff’s suggestions and recommendations as to the hiring, firing, advancement,

promotion, or any other change of status of other employees were not given particular weight at

any time during her employment with Defendants.

4.22    Defendants have failed to make a good faith effort to comply with the FLSA. Instead,

Defendants knowingly, willfully, or with reckless disregard carried out their illegal pattern or

practice regarding overtime compensation. Plaintiff is entitled to liquidated damages for such

conduct.

                    V.     CAUSE OF ACTION: VIOLATIONS OF FLSA
                              Failure to Pay Overtime Wages

5.1     Each and every allegation contained in the foregoing paragraphs is re-alleged as if fully

set forth herein.

5.2     Plaintiff is entitled to an overtime premium for all hours in excess of forty worked during

each seven-day workweek.

5.3     Defendants have violated 29 U.S.C. § 201 et seq. by failing to pay Plaintiff overtime

compensation at a rate of one and one-half times her appropriate regular rate.

5.4     During Plaintiff’s employment, Plaintiff routinely worked in excess of forty hours per

week. Even though Plaintiff worked in excess of forty hours per week, Defendants have failed to

pay Plaintiff overtime premiums for such hours.

5.5     In further violation of the FLSA, Defendants have failed to maintain accurate employee

pay records, including the number of hours worked per workweek by Plaintiff.

5.6     Plaintiff seeks all unpaid overtime compensation and an additional equal amount as

liquated damages, as well as reasonable attorney’s fees, costs, and litigation expenses, including



                                                 5
               Case 5:19-cv-00147 Document 1 Filed 02/15/19 Page 6 of 7



expert witness fees, as provided by 29 U.S.C. § 216(b), along with pre- and post-judgment

interest at the highest rate allowed by law.

                                               PRAYER

          WHEREFORE, PREMISES CONSIDERED, Plaintiff Kerrie Sandefur respectfully prays

that Defendants Phillip Galyen, P.C. D/B/A Bailey & Galyen and Phillip Galyen, Individually,

be cited to appear, and that, upon trial of this matter, Plaintiff recover as set forth below, with

Defendants being held jointly and severally liable for the following:

          a.    For an Order pursuant to Section 16(b) of the FLSA, 29 U.S.C. §216(b), finding

Defendants liable for unpaid back wages due to Plaintiff and for liquidated damages equal in

amount to the unpaid compensation found due to Plaintiff;

          b.    For an Order awarding Plaintiff the taxable costs and allowable expenses of this

action;

          c.    For an Order awarding Plaintiff attorneys’ fees;

          d.    For an Order awarding Plaintiff pre-judgment and post-judgment interest at the

highest rates allowed by law;

          e.    For an Order awarding Plaintiff declaratory and injunctive relief as necessary to

prevent the Defendants’ further violations, and to effectuate the purposes, of the Fair Labor

Standards Act of 1938, as amended, 29 U.S.C. § 201, et seq. and

          f.    For an Order granting such other and further relief, at law or in equity, as may be

necessary and/or appropriate.




                                                 6
Case 5:19-cv-00147 Document 1 Filed 02/15/19 Page 7 of 7



                         Respectfully Submitted,

                         MORELAND VERRETT, P.C.
                         The Commissioners House at Heritage Square
                         2901 Bee Cave Road, Box L
                         Austin, Texas 78746
                         Tel: (512) 782-0567
                         Fax: (512) 782-0605

                         By: /s/ Douglas B. Welmaker
                                Douglas B. Welmaker
                                Texas State Bar No. 00788641
                                doug@morelandlaw.com




                           7
